      Case 4:20-cv-00018-MW-MAF Document 62 Filed 03/26/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


TIANT HUTCHINSON,

      Plaintiff,

v.                                         Case No.: 4:20cv18-MW/MAF

DR. A. CORTES, et al.,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 61. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 61, is accepted and adopted as

this Court’s opinion. Defendant Varona’s motion to dismiss, ECF No. 41, is

GRANTED in part and DENIED in part. Plaintiff’s state law claims against

Defendant Varona are DISMISSED; however, Plaintiff’s Eighth Amendment claim

against Defendant Varona may proceed, limited to Plaintiff’s request for monetary

damages against Defendant Varona in her individual capacity. This matter shall be
     Case 4:20-cv-00018-MW-MAF Document 62 Filed 03/26/21 Page 2 of 2




remanded to the Magistrate Judge for further proceedings in accordance with this

Order.

      SO ORDERED on March 26, 2021.

                                    s/Mark E. Walker
                                    Chief United States District Judge




                                       2
